Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-8 in the reply filed on 01/11/2021 is acknowledged.  The traversal is on the ground(s) that with the amendment to claims 9 and 12, the basis for the Restriction no longer applies.  Additionally, given the amendment made, there does not appear to be any serious burden associated with examining all of the claims in a single application.  This is not found persuasive because 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to a process, classified in B29C64/393.
II. Claims 9-15, drawn to an apparatus, classified in B22F3/1055.
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another and materially different process.  For instance, the apparatus can be used in a process comprising measuring a temperature of a plurality of regions of multiple layers of build material instead of “a layer of build material” OR the apparatus can be used in a process comprising measuring a temperature of a single region instead of a “plurality of regions” as claimed.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions require different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
	The requirement is still deemed proper and is therefore made FINAL.
Claims 9-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/11/2021.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5-8, and 16-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by DE PENA et al. (2016/0332384).
	Regarding claims 1, 7, 8, and 16, DE PENA et al. discloses a method comprising:
	measure temperature distribution across a build material (306-Fig.3; [0065]) (measuring a temperature of a plurality of regions of a layer of build material in an additive manufacturing apparatus to provide initial temperature values);
	at block 318-Fig.3, temperature distribution data in a selected region of the surface of the layer 502c may be averaged at points throughout the selected region to determine an average temperature [0080].  (determining, for each of a plurality of regions which comprise build material which is intended to fuse, an average temperature value of a plurality of neighboring regions);
	the selected region may comprise regions of layer 502c having different emissivities, for example including both of the regions 506 and 508. Thus, the selected region may comprise the entire measured area of the surface of the layer 502c. In this case, based on the determined regions 506 and 508, the temperature distribution data, which may initially at block 306 have been generated based on an assumption of a fixed conversion from radiant intensity to temperature and assuming an emissivity such as 100%, may be corrected based on the groupings and emissivity data. For example, in FIGS. 5a and 6a, if any of the regions 506 and 508 were determined at block 314 to have 
	at block 320, the determined average temperature (representative temperature) may be compared with a predetermined target temperature stored in a memory of the controller 210. The target temperature may be set below a temperature at which the build material would experience coalescence in the presence of coalescing agent 504 [0083].  At decision block 322, if the comparison at block 320 shows that the average temperature has not reached or has not substantially reached the target temperature distribution, then the method 300 may proceed to block 324 to perform calibration. If the average temperature has reached or has substantially reached the target temperature distribution, then the method 300 may proceed to block 328 to perform one or more process events [0084] (determining, based on the replacement temperature values, a representative temperature of an area of the layer of build material); and
	at block 324, the system 200 may attempt to achieve the predetermined target temperature by cooling or heating the layer 502c. This may be done passively or actively. In some examples, the controller 210 may generate compensation signals to send to devices in the system 200 that implement cooling or heating [0085].  Heating may be implemented, such as if the average temperature is lesser than the target temperature. The heating may be active. Based on the differences between the average temperature and the target temperature, a temperature compensation signal may be generated for each of the heating units 232. Each compensation signal may represent, for example, a voltage or current to be supplied to a respective heating unit 232. Each heating unit 232 
	Regarding claim 2, DE PENA et al. discloses although layers 502a-b are shown as completed in Figs. 5a-d for illustrative purposes, it is understood that two iterations of the blocks 304 to 330 may initially be applied to generate the layers 502a-b [0063].  At decision block 326, it may be determined whether an additional iteration of blocks 306 to 324 may be performed to bring the average temperature closer to the predetermined target temperature. This determination may be based on the difference between the average temperature and the predetermined target temperature determined in the latest iteration at block 320. If the difference was below a threshold, then it may be presumed that the predetermined target temperature is, after block 324, achieved to a sufficient degree. Thus, the method 300 may proceed to block 328. Otherwise, the method 300 may iterate by returning to block 306 [0099].
	Regarding claim 5, DE PENA et al. discloses at block 312, for each region of the current layer 502c, each previously completed layer may be associated with a weighting factor according to the respective previous layer's expected influence on a property of the current layer 502c, for example (1) actual surface temperature of the respective region of current layer 502c, and/or (2) properties that affect surface temperature measurements of the respective region of the current layer 502c, such as the emissivity of the surface of the current layer 502c [0068].
	Regarding claim 6, DE PENA et al. discloses the object design data may represent a three-dimensional model defining solid portions of each layer of the object being generated and/or properties of the object. The object design data may be used to 
	Regarding claim 17, DE PENA et al. discloses the heating units 232-Fig.2b may each be of any suitable heating unit [0049].
	Regarding claim 18, DE PENA et al. discloses the controller 210 controls the selective delivery of coalescing agent to a layer of provided build material in accordance with instructions comprising agent delivery control data 208 [0028].  The controller 210 may obtain agent delivery control data 208 that defines for each slice of the three-dimensional object to be generated the portions or locations on the build material, at which coalescing agent is to be delivered [0057].
	Regarding claims 19-20, DE PENA et al. discloses FIG. 2a illustrates the temperature sensor 228 as a thermographic camera, in other examples the temperature sensor 228 may include an array of fixed-location pyrometers which each capture radiation from a single area, each area corresponding to the area generally heated by .

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by HUSKAMP (2008/0262659).
	Regarding claim 1, HUSKAMP discloses a method comprising:
	determining a temperature distribution within a part bed;
	generating a zone heat distribution for one or more heat zones from the temperature distribution;
	analyzing the zone heat distribution to create and adjustment command to control at least one heater for providing a desired temperature distribution within the part bed; and 
	adjusting the at least one heater based on the adjustment command (Page 5, Claim 1).
	HUSKAMP further discloses that the temperatures may be calculated using an average zone temperature calculation to generate a single temperature (a representative temperature) for each zone in the zone heat distribution 118 [0024], Fig.1.
 


Allowable Subject Matter
Claims 3-4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 5/21/2021 have been fully considered but they are not persuasive.
Applicant argues DE PENA et al. does not appear teach or suggest going beyond the average temperature to determine a “representative temperature” of a larger area that is based on a number of underlying average temperatures as recited in claim 1.
Examiner respectfully disagrees.  Instant claim 1 was interpreted as determining, based on the average temperature values, a representative temperature.  In other words, the average temperature value was interpreted to be the representative temperature.  Instant specification describes in paragraph [0020] “an average or representative temperature of the build material in each zone may be determined, and the heat source in turn controlled according to that temperature”.  Furthermore, instant specification states “an average temperature, which includes an average of initial temperatures may be determined as a representative temperature for the area” [0027].  Therefore, as indicated under the 102 rejection above, DE PENA et al. does teach “determining, based on the replacement temperature values, a representative temperature of an area of the layer of build material” as claimed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA KIM YI whose telephone number is (571)270-5123.  The examiner can normally be reached on Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


STELLA YI
Examiner
Art Unit 1742



/STELLA K YI/Primary Examiner, Art Unit 1742